DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al.(US 2011/0018926).
Regarding claim 1, Sasaki et al teaches a printing apparatus (figs.1,3) including a transportation mechanism (media P transport mechanism including 1,2,3,12,13 figs.1,2) for a printing medium (P), the apparatus comprising: 
a storage (106,107 of controller 104 fig.3) configured to store a machine-learned model that outputs a setting value (paragraphs 0013, 0037, 0077;Tables 1-3; for instance the suction pressure, holding force, tension) of the transportation mechanism (1,2,3,12,13 figs.1,2) for causing, based on state variables including a print length as a length of a print product printed on the printing medium, the print length to be close to a reference (paragraphs 0044-0047,0050, 0054, 0058-0063,0077-0079; Tables 1-3; for instance print length on the printing medium corresponds to print length of media P in figs.7,8; the print length B1,B2 on print medium P in fig.5); and 
a processor (104 fig.3) configured to perform printing by controlling the transportation mechanism in accordance with the setting value acquired based on the machine-learned model (paragraphs 0054,0058-0063;figs.6,3). 

Regarding claim 2, Sasaki et al further teaches wherein learning of the machine-learned model (105-107 of controller 104 fig.3) is carried out in a manner in which the state variables including the print length are observed (paragraphs 0058-0063; fig.6), an action for changing the setting values including at least one of values of a pressure for pinching the printing medium with a transportation roller configured to pinch and transport the printing medium, a tensile force to be applied to the printing 
the setting values are optimized based on a shift of the print length from the reference (paragraphs 0054, 0050,0058-0063, Table 2; figs.6,3). 

Regarding claim 4, Sasaki et al further teaches wherein the state variables include at least one of temperature and humidity around the printing apparatus (paragraphs 0040, 0043, 0045-0047, Tables 1,2; fig.4).

 Regarding claim 5, Sasaki et al further teaches wherein the machine-learned model is learned for each type of the printing medium (paragraphs 0045-0047, 0050, 0053, 0056; Tables 1,2). 

Regarding claim 6, Sasaki et al teaches a learning device of a machine-learned model (105-107 of controller 104 fig.3) referred to in a printing apparatus (figs.1,3) provided with a transportation mechanism (media P transport mechanism including 1,2,3,12,13 figs.1,2) for a printing medium, the device comprising:
a learning unit (104 fig.3) configured to acquire a model, as the machine-learned model, that outputs a setting value of the transportation mechanism (1,2,3,12,13 figs.1,2; paragraphs 0013, 0037, 0077;Tables 1-3) for causing, based on state variables 

Regarding claim 7, Sasaki et al teaches a learning method for a machine-learned model (105-107 of controller 104 fig.3) referred to in a printing apparatus (figs.1,3) that is provided with a transportation mechanism (media P transport mechanism including 1,2,3,12,13 figs.1,2) for a printing medium (P), the method comprising: 
acquiring, as the machine-learned model, a model (104 fig.3) configured to output a setting value of the transportation mechanism (1,2,3,12,13 figs.1,2; paragraphs 0013, 0037, 0077;Tables 1-3) for causing, based on state variable including a print length as a length of a print product printed on the printing medium, the print length to be close to a reference (paragraphs 0044-0047,0050, 0054, 0058-0063,0077-0079; Tables 1-3; for instance print length on the printing medium corresponds to print length of media P in figs.7,8; the print length B1,B2 on print medium P in fig.5).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853